Hall, Justice.
This certiorari was properly disposed of.
1. The summons which called the defendant to court conformed substantially to the requirements of the Code, §4139. It is true that it was directed to the defendant, instead of to any lawful constable of the county, and that the names of the parties did not appear on its face, although they were elsewhere on the paper, as also on the cause of action attached to the summons. These defects were amendable, and were perhaps cured by the judgment; they were, at most, mere irregularities. Code, §206, sub-sec. 6, 3490.
2. The entry of service by the constable on the back of the summons is neither formal nor full, it being simply that it was left at his place of abode; the omissions suggested, however, are not very material. The entry is certainly intelligible, or may be rendered so by reference to other parts of the proceeding, and its purpose seems unmistakable. But be this as it may, it is amendable. There is nothing in the position taken by plaintiff in error that service of the summons should appear on the justice’s docket.
3. The certiorari was sustained because, among other grounds, the verdict of the jury appeared to the court to *685be contrary to evidence. It was the first grant of a new trial, where, to say the least, the evidence was somewhat conflicting. We cannot say that the judge’s discretion was not properly exercised, and under a multitude of decisions of this court, we do not feel authorized to interfere with his judgment.
Judgment affirmed.